Citation Nr: 1133601	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, rated at 30 percent prior to September 21, 2009 and at 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for neurodermatitis.  

In an October 2006 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran did not appear for a hearing scheduled in August 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2010).   

In September 2009, the RO granted a rating of 60 percent for neurodermatitis, effective September 21, 2009.  


FINDINGS OF FACT

1.  Prior to February 29, 2008, the Veteran's skin disorder, variously diagnosed as neurodermatitis, eczema, dermatophytosis, psoriasis vulgaris, tinea curis and pedis, and vitiligo, affected from 20 to 40 percent of the unexposed areas of the body and was manifested by wet, eczematous, hypo- and hyperpigmented eruptions on the thighs, pubic area, hips, scrotum, buttocks, left wrist and forearm, and feet.  There was severe itching, discharge to clothing, and objectionable odor.  The Veteran missed some days at work.  Treatment was with continuous topical medications and systemic antibacterial and antifungal medications during flare-ups. 

2.  Starting February 29, 2008, the nature of the Veteran's symptoms became more severe but continued to affect 20 to 40 percent of the non-exposed body areas.  Treatment is with multiple topical medications, intermittent systemic antibiotic and antifungal agents, and near continuous use of a systemic antipsoriatic medication.  The Veteran is not precluded from full time employment because of the skin disorder.  


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for a rating in excess of 30 percent for a skin disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.5, 4.118, Diagnostic Codes 7806, 7820 (2010). 

2.  Effective February 29, 2008, the criteria for a rating of 60 percent, but not higher, for a skin disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.5, 4.118, Diagnostic Codes 7806, 7820 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

The RO provided an undated notice that did not meet all the requirements.  The Veteran acknowledged the notice in April 2006, shortly before the initial decision on the claim.  The Veteran indicated that he had no further evidence to submit and desired a decision as soon as possible.  The notice informed the Veteran that evidence was needed to show that his skin disorder had become more severe and explained the Veteran's and VA's respective duty to obtain relevant evidence.  The notice did not provide a general description of the rating criteria or request evidence regarding the impact of the disability on the Veteran's employment.  As timely and adequate notice was not provided prior to the initial decision, the Board will determine whether the notice error was prejudicial. 

In this case, the Board finds that the notice errors were not prejudicial to the Veteran.  In a written statements to VA attached to an October 2006 substantive appeal and in reports to VA clinicians, the Veteran described the symptoms that he experienced, the impact on his daily activities, and his periodic absences from his place of work.  In September 2009, the RO provided an adequate notice with an opportunity to respond prior to readjudication of the claim in a September 2010 supplemental statement of the case.  Therefore, the Board concludes that the Veteran had actual knowledge of the criteria for an increased rating with an opportunity to provide relevant evidence.  The notice errors did not prejudice the Veteran's claim. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Navy including duties aboard amphibious ships deployed to the Southeast Asian Theater of Operations in 1968.  He contends that his skin disorder, variously diagnosed as neurodermatitis, eczema, dermatophytosis, psoriasis vulgaris, tinea curis and pedis, and vitiligo, is more severe than is contemplated by the staged ratings.  

Service treatment records showed that the Veteran was treated on several occasions for rashes on the hands and face.  VA and private treatment records in the 1970s showed continued outbreaks in areas of the groin, buttocks, legs, and feet.  In August 1980, the RO granted service connection and a 10 percent rating for neurodermatitis.  In May 1981, the RO granted an increased rating of 30 percent.  Both ratings were assigned under the criteria of Diagnostic Code 7806 for dermatitis or eczema.  

The RO received the Veteran's claim for an increased rating in February 2006.  

 Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Infections of the skin not listed elsewhere in the rating criteria including bacterial, fungal, viral, treponemal, and parasitic diseases are rated as disfigurement of the head, face, or neck, scars, or dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

A noncompensable rating is warranted for dermatitis or eczema when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).   The revisions did not affect the criteria in Diagnostic Code 7806.  VA examiners noted some solar skin damage of the scalp, face, and neck.  As there is no credible medical evidence of disfigurement of the head, face, or neck, or scarring associated with the service-connected skin disorder, those criteria are not applicable in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2002, 2010). 

The Veteran received periodic treatment for his skin disorder at a VA dermatology clinic from 1999 to the present.  A VA dermatologist followed the Veteran's disease and noted that it affected the legs, feet, and groin areas and was exacerbated in warm weather.  From 1999 to 2005, the dermatologist prescribed a variety of topical medications including some corticosteroids.  Systemic anti-fungal and anti-biotic medications were prescribed intermittently for flare-ups and during summer months but not for continuous use.  

In March 2006, the Veteran's attending dermatologist performed a compensation and pension examination, noting that he had personal knowledge of the Veteran's disorder which he described as of variable severity, worse in warm weather, and resistant to treatment.  The Veteran was prescribed topical steroid creams and anti-fungal agents and oral anti-fungal and antibiotic medications for flare-ups.  The dermatologist noted the Veteran's reports of constant itching and burning that made it difficult to walk, soiled clothing from purulent discharge, and embarrassment from excessive scratching in public.  The Veteran reported that he stayed home from work at times because of the skin disorder.   On examination, the dermatologist noted wet, eczematous, hypo- and hyperpigmented eruptions on the thighs, pubic area, hips, scrotum, buttocks, left wrist and forearm, and feet.  There were indications of discharge on clothing, and the dermatologist described the eruptions on the feet and groin as disfiguring and repugnant.  Unretouched color photographs of some affected areas were obtained and associated with the claims file.  The exposed area of the wrist was less than 5 percent of the total exposed skin and the remaining areas affected 20 percent of the total skin area.  

In August 2006, the attending dermatologist noted that the Veteran's skin disorder had become more severe from the heat over the summer months with severe itching and objectionable odor.  However, the dermatologist noted that the disorder, though severe, did not affect over 40 percent of the body.  The dermatologist prescribed an oral antibiotic medication for a course of seven days in addition to topical medications.  The Veteran returned to the dermatology clinic on at least six occasions between May 2007 and March 2009.  In 2007, the dermatologist noted no improvement and continued to prescribe topical medications and oral antibiotics during flare-ups.  

On February 29, 2008, the dermatologist noted that the skin disorder was no longer associated only with warm weather but was present all year.  In addition to the intermittent use of antibiotics for flare-ups, the dermatologist additionally prescribed oral methotrexate because of the intense process of the disease.  This oral medication is a folic acid antagonist used as an antipsoriatic in the treatment of severe, recalcitrant, disabling psoriasis.  Dorland's Illustrated Medical Dictionary, 1029 (28th Ed. 1994).  

In October 2008, the dermatologist noted that the skin disorder included tinea curis and pedis and psoriasis vulgaris with some areas eczematized.  The rash was extensive, extremely tender, disfiguring to the point of being repugnant, affected more than 20 percent of the body area, and affected the Veteran's work and social life.  The dermatologist noted that he was ordering a laboratory workup in advance of prescribing an immunosuppressant medication.  However, in March 2009, the dermatologist noted that the medication was not started because of X-ray indications of lung congestion and because the Veteran was hospitalized for cardiovascular procedures.  The dermatologist noted that the Veteran continued to use topical medications, antibiotics during flare-ups, and methotrexate.  There are no further reports of care at the dermatology clinic after March 2009.  

VA outpatient treatment records from January 2009 to January 2011 showed that the Veteran returned to work as an electrician after recovering from his cardiovascular hospitalization.   The Veteran has been rated as 100 percent disabled for coronary artery disease with special monthly compensation for housebound status since February 2009.  

On September 21, 2009, a VA physician noted a review of the claims file including the 2006 compensation and pension examination report.  The physician noted that the Veteran's skin disorder manifested as lichanified eczema in the groin, peripenal/glutinal area and bilateral soles of the feet.  The physician listed only topical medications as currently prescribed for the disorder.  One of the topical medications was a corticosteroid that had not appeared on previous listings of medications.  The physician characterized the affected areas as severe but that they affected less than 5 percent of the total body area.   

In September 2009, the RO granted an increased rating of 60 percent because the Veteran was using near continuous systemic corticosteroid medications.  

In January 2011, several VA physicians performed compensation and pension examination focused on diabetes mellitus and related complications.  However, the physician noted that the Veteran continued to exhibit a skin disorder diagnosed as psoriasis vulgaris, tinea curis and pedis, and vitiligo and that the Veteran continued to received care at the dermatology clinic.  A list of current medications included several different topical medications, oral antibiotic medications for flare ups, and methotrexate.  At least one physician noted that the Veteran was employed full time as an electrician.  

The Board concludes that a rating in excess of 30 percent for a skin disorder was not warranted prior to February 29, 2008 but that a 60 percent rating, but not higher, was warranted thereafter.   

Throughout the period of time covered by this appeal, examiners noted that the skin disorders of the face, neck and head were related to sun exposure and not of the same nature as the service connected disorders elsewhere on the Veteran's body.  Therefore, the Board concludes that the criteria for disfigurement of the face, neck, and head under Diagnostic Code 7800 are not applicable.  There is also no credible lay or medical evidence of scarring.  The Veteran has been diagnosed with vitiligo (hyperpigmentation).  However, the Board concludes that the most comprehensive, inclusive, and advantageous to the Veteran are the criteria for dermatitis or eczema in Diagnostic Code 7801.  

The weight of credible medical evidence from the VA dermatologist through March 2009 is that the variously diagnosed skin disorder affected 20 to 40 percent of the non-exposed areas of the body.  In a February 2008 examination, the dermatologist noted that the disorder did not affect greater than 40 percent of the total body area.  Therefore, a rating in excess of 30 percent on the basis of total body area is not warranted at any time during the period covered by this appeal.  

Regarding the nature of treatment, the Veteran has been prescribed several topical medications throughout the period covered by this appeal.  The medications were antifungal and antibacterial ointments with one corticosteroid noted by the examiner in September 2009.  As these medications are topical and not systemic, the criteria for near continuous use of systemic therapy were not met by the use of this surface medication.  

The Board reviewed the entire record to determine when, if ever, the Veteran was prescribed systemic medications (including but not limited to immunosuppressive medications) and if so, whether the medications were intermittent or near continuous.  Throughout the period covered by this appeal, the Veteran was prescribed oral antibiotics but for use during flare-ups and not continuously.  However, on February 29, 2008, the attending dermatologist noted that the skin disorders had become year-round and more severe.  At that time, the dermatologist prescribed systemic therapy in the form of methotrexate which the Veteran continued to use to the most recent examination in January 2011.  The dermatologist also considered the use of a systemic immunosuppressant although it was contraindicated on further testing.  Therefore, the Board concludes that a rating of 60 percent for continuous use of systemic therapy was warranted starting February 29, 2008.  This rating is the highest schedular rating for dermatitis under Diagnostic Code 7806 and under an alternative Diagnostic Code 7816 for psoriasis.  A rating for exfoliative dermatitis under Diagnostic Code 7817 is not warranted because the Veteran does not experience a generalized skin disorder with systemic manifestations such as fever, weight loss, or hypoproteinemia.  There is no credible evidence of any malignancies.  The Veteran has not been diagnosed with other forms of skin disease including diseases of keratinization, urticaria, vasculitis, erythema multiforme, or toxic epidermal necrosis.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Board concludes that the rating criteria adequately address the nature and extent of the affected area of the unexposed skin and the nature of his topical and systemic treatment.  The Board acknowledges that the symptoms cause extreme discomfort, embarrassment, damage to clothing, and are generally unresponsive to treatment.  However, the Veteran has not been hospitalized for the skin disorder and has been able to work full time as an electrician with the exception of periods of treatment for unrelated cardiovascular disease for which he has been granted a total schedular rating and housebound status.  Veteran has not presented any evidence that his particular service-connected skin disorder results in a unique disability that is not addressed by the rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent prior to February 29, 2008 for a skin disorder is denied. 

A rating of 60 percent, but not greater, effective February 29, 2008, is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


